Case 1:18-cv-06127-CBA-RML Document 32-1 Filed 04/10/19 Page 1 of 10 PageID #: 316



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  MONICA MORRISON,                                        CASE NO. 1:18-cv-06127 (CBA)(RML)

                               Plaintiff,
                        v.

  ROBERT LANGRICK,
                               Defendant.



            DEFENDANT ROBERT LANGRICK’S FIRST SET OF REQUESTS FOR
           PRODUCTION OF DOCUMENTS TO PLAINTIFF MONICA MORRISON

           Pursuant Federal Rule of Civil Procedure 34, Defendant Robert Langrick hereby submits

  his First Set of Requests for Production of Documents to Plaintiff Monica Morrison. In accordance

  with Rule 34 of the Federal Rules of Civil Procedure, Ms. Morrison shall submit separate responses

  to the following requests within thirty (30) days of service. These Requests for Production shall

  be read, interpreted, and responded to in accordance with the definitions and instructions set forth

  below.

                                            DEFINITIONS

           1.     “Ms. Morrison,” “you,” and “your” mean Monica Morrison, Plaintiff in the above-

  captioned action, and each of her agents, representatives, attorneys, and any other person acting or

  purporting to act on Ms. Morrison’s behalf. When used in requests for the production of

  documents, the terms “Ms. Morrison,” “you,” and “your” should be read to include material on

  any website, blog, social media feed, or other digital content or platform that Ms. Morrison directly

  or indirectly owns, operates, or controls, including, but not limited to, Medium, Twitter, and

  Facebook.
Case 1:18-cv-06127-CBA-RML Document 32-1 Filed 04/10/19 Page 2 of 10 PageID #: 317



         2.         “Defendant” and “Mr. Langrick” mean Robert Langrick, Defendant in the above-

  captioned action.

         3.         “Complaint” means the complaint Ms. Morrison filed on November 1, 2018 in the

  U.S. District Court for the Eastern District of New York, naming Mr. Langrick as a defendant.

         4.         “Person” means any natural person or any business, legal, or governmental entity

  or association.

         5.         “Communication” means any oral or written utterance, notation, or statement of

  any nature whatsoever, by and to whomever made, including, but not limited to correspondence,

  conversations, dialogues, discussions, interviews, consultations, and other understandings between

  or among two or more persons, whether face-to-face, or by telephone, fax, letter, email, website,

  social-media service, or any other means.

         6.         “ESI” means electronically stored information.

         7.         “Alleged Sexual Assault” means the sexual assault you allege Mr. Langrick

  inflicted on you on or about May 8, 2005 in Hanover, New Hampshire.

         8.         “Documents” is an all-inclusive term with the broadest possible meaning accorded

  to it under case law and the Federal Rules of Civil Procedure, and means the original (or a true and

  accurate copy if the original is not available) and each non-identical copy (which is non-identical

  because of alterations, attachments, blanks, comments, notes, underlining, or otherwise) of any

  writing or record (whether in electronic, tangible, or any other form) in your actual or constructive

  possession, custody, or control, including all documents you have provided to your counsel.

  “Document” shall include, but is not limited to, an electronic or computerized data compilation

  (including email and other computer-readable files), whether or not printed, stored, or displayed,

  and any preliminary versions, drafts, or revisions thereof, ESI, communication, memorandum,
Case 1:18-cv-06127-CBA-RML Document 32-1 Filed 04/10/19 Page 3 of 10 PageID #: 318



  letter, correspondence, electronic mail, text message, blog post, social media post, Internet post,

  report, note, message slip, telephone log or record, diary, journal, calendar, electronic organizer

  entry, writing, drawing, spreadsheet, presentation, ledger, minutes, financial report or record, draft,

  facsimile, contract, invoice, record of purchase or sale, graph, chart, photograph, video or audio

  recording, transcript, index, directory, or any other written, printed, typed, punched, taped, filmed,

  or graphic matter however produced, stored, or reproduced. “Document” also includes the file,

  folder tabs, and labels appended to or containing any documents, as well as any metadata

  applicable to any document.

         9.      The terms “relating to” and/or “referenced” mean relating to, reflecting,

  concerning, referencing, constituting, embodying, connected to, in connection with, comprising,

  regarding, evidencing, describing, identifying, stating, analyzing, containing information

  concerning, and/or in any way pertaining to the subject matter of this action.
Case 1:18-cv-06127-CBA-RML Document 32-1 Filed 04/10/19 Page 4 of 10 PageID #: 319



                                             INSTRUCTIONS

          1.      Words shall have the definition set forth above, regardless of whether they are

  capitalized or not.

          2.      To bring within the scope of these Requests for Production all information that

  might otherwise be construed to be outside of their scope, the following rules of construction apply:

  (a) the singular shall include the plural and vice versa; (b) the masculine, feminine, or neuter

  pronoun shall not exclude other genders; (c) the connectives “and” and “or” shall be read either

  disjunctively or conjunctively as necessary to bring within the scope of these Requests for

  Production all responses that might otherwise be construed to be outside their scope; (d) the terms

  “any,” “all,” “each,” or “every” shall be read to mean any, all, each, and every; (e) the word

  “including” shall be read to mean including without limitation; and (f) the present tense shall be

  construed to include the past tense and vice versa.

          3.      These Requests for Production call for the production of documents that are in your

  actual or constructive possession, custody, or control, regardless of location, including in the

  possession, custody, or control of any current or former attorney(s), consultant(s), expert(s), and

  agent(s). If a copy of a requested document is not identical to any other copy of the same

  document, by reason of alterations, marginal notes, comments, etc., all non-identical copies shall

  be produced. All documents that are physically attached to each other when located for production

  shall be left so attached.

          4.      If any document called for hereby was formerly in your possession, custody, or

  control and has been lost or destroyed, that document is to be identified in writing by: (a) addressor,

  addressee, and/or person who prepared or authorized the document; (b) date of preparation or

  transmittal; (c) subject matter; (d) number of pages, attachments, or appendices; (e) all persons to
Case 1:18-cv-06127-CBA-RML Document 32-1 Filed 04/10/19 Page 5 of 10 PageID #: 320



  whom distributed; (f) date of loss or destruction; and (g) if destroyed, the manner of destruction,

  reason for destruction, persons authorizing destruction, and persons destroying the document.

         5.      All documents are to be produced in their entirety, without abbreviation or

  expurgation, including both back and front thereof, with all attachments or other matters affixed

  thereto.

         6.      You shall produce responsive documents as they have been kept in the usual course

  of business. If there is no document responsive to any particular category, you shall so state in

  writing.

         7.      If you object to any part of a Request for Production, you must set forth your basis

  for the objection and respond to all parts of the Request for Production to which you do not object.

         8.      If in the course of responding to these Requests for Production you encounter any

  ambiguity in the Requests for Production, in a definition, or in an instruction relevant to the

  Requests for Production, explain what you find to be ambiguous and what constructions you used

  in providing your answer.

         9.      If production of any requested document is objected to on the grounds that

  production is unduly burdensome, explain and describe the nature of the claimed undue burden.

         10.     If any document called for by any Request for Production herein is withheld

  because you claim that such document is protected from discovery by the attorney-client privilege,

  the attorney work-product doctrine, or by any privilege or protection from disclosure, provide a

  description of the basis of the claimed privilege or protection in accordance with applicable law,

  including: (a) the type of document; (b) the general subject matter of the document; (c) the date of

  the document; and (d) such other information as is sufficient to identify the document, including,

  where appropriate, the author, addresses, custodian, and any other recipient of the document, and
Case 1:18-cv-06127-CBA-RML Document 32-1 Filed 04/10/19 Page 6 of 10 PageID #: 321



  where not apparent, the relationship of the author, addressee, custodian, and any other recipient to

  each other.

         11.     No paragraph of these Requests for Production shall be construed with reference to

  any other paragraph for purposes of limitation.

         12.     The specificity of any request herein shall not be construed to limit the generality

  or reach of any other request herein.

         13.     These Requests for Production are continuing in nature, up to and during the course

  of trial. In the event that you obtain additional documents that are responsive to these Requests

  for Production, you shall supplement your response to each such Request for Production and

  produce the additional documents promptly.

                                    REQUESTS FOR PRODUCTION

  REQUEST FOR PRODUCTION NO. 1

         All documents, including but not limited to writings, journals, articles, blog posts, and
         notes, relating in any way to Mr. Langrick or to the Alleged Sexual Assault.

  REQUEST FOR PRODUCTION NO. 2

         All communications with any person concerning Mr. Langrick or the Alleged Sexual
         Assault.

  REQUEST FOR PRODUCTION NO. 3

         All documents related to any mental health or therapy appointments and/or consultations
         you have had from January 1, 2003 to the present, including but not limited to those health
         care consultations referenced in Paragraph 9 of the Complaint.

  REQUEST FOR PRODUCTION NO. 4

         All documents and communications related to the “agreement of non-disclosure for silence
         in the exchange of compensation” referenced in your blog post entitled “I Am Not Sorry,”
         at the URL: https://medium.com/@monicamorrison/i-am-not-sorry-da048f09cece .

  REQUEST FOR PRODUCTION NO. 5
Case 1:18-cv-06127-CBA-RML Document 32-1 Filed 04/10/19 Page 7 of 10 PageID #: 322



        All documents and communications related to the “settlements” and “non disclosure
        agreements” referenced in your blog post entitled “Someone Really Doesn’t Want You to
        Read This,” at the URL: https://medium.com/@monicamorrison/someone-really-doesnt-
        want-you-to-read-this-42e29844f165 .

  REQUEST FOR PRODUCTION NO. 6

        All documents and communications related to the “transmedia and collective economic
        justice project” you call “Rape on the Blockchain,” as referenced in your blog post found
        at the URL: http://box2076.temp.domains/~msunive1/rape-on-the-blockchain/.

  REQUEST FOR PRODUCTION NO. 7

        All communications with any media outlet or reporter regarding the Complaint, Mr.
        Langrick, or the Alleged Sexual Assault.

  REQUEST FOR PRODUCTION NO. 8

        All documents and communications related to your efforts to obtain funding for litigation
        against Mr. Langrick, including, but not limited to, the GoFundMe campaign posted at the
        URL: https://www.gofundme.com/svldf.

   REQUEST FOR PRODUCTION NO. 9

        All documents and communications relating to any other claims of sexual assault, sexual
        harassment, or rape that you have ever made against any person other than Mr. Langrick.

  REQUEST FOR PRODUCTION NO. 10

        All documents related to, supporting, or evidencing the allegation at Paragraph 7 of the
        Complaint that states: “the 2005 incident of sexual assault had a grievous, long-term impact
        on Ms. Morrison, psychologically and otherwise, including a severely damaging effect on
        her inter-personal life and her career trajectory.”

  REQUEST FOR PRODUCTION NO. 11

        All documents evidencing traffic and visitor statistics for each of the following:
              A. Your website at the URL: http://box2076.temp.domains/~msunive1/;

              B. Your blog on Medium at the URL: https://medium.com/@monicamorrison;

              C. Your GoFundMe page at the URL: https://www.gofundme.com/svldf;
Case 1:18-cv-06127-CBA-RML Document 32-1 Filed 04/10/19 Page 8 of 10 PageID #: 323



              D. Your YouTube video, published on December 6, 2018 entitled “#Me Too, Now
                 What? What Happened to Me After I Spoke Up,” at the URL:
                 https://www.youtube.com/watch?time_continue=2&v=6KehVFJCEy0;

              E. Your YouTube video published on December 6, 2018 entitled “What Would It
                 Mean      If     I    Signed     the   NDA,”        at     the    URL:
                 https://www.youtube.com/watch?v=5K78aXIUsUE;

              F. Your blog post entitled “I Think About your Wife,” at the URL:
                 https://medium.com/@monicamorrison/i-think-about-your-wife-
                 a68be8cb5c39;

              G. Your blog post entitled “Someone Really Doesn’t Want You To Read This,” at
                 the URL: https://medium.com/@monicamorrison/someone-really-doesnt-want-
                 you-to-read-this-42e29844f165;

              H. Your blog post entitled “Lighting Up, Not Blacking Out,” at the URL:
                 https://medium.com/@monicamorrison/lighting-up-not-blacking-out-
                 4f6ecf6b682f;

              I. Your blog post entitled “An Open Letter to Senator Gillibrand,” at the URL:
                 https://medium.com/@monicamorrison/an-open-letter-to-senator-gillibrand-
                 76ac141e7354;

              J. Your blog post entitled “I Am The Mud,” at the                               URL:
                 https://medium.com/everyday-alchemy/i-am-the-mud-a58e0b7f61d7;

              K. Your blog post entitled “I Am Not Sorry,” at the                             URL:
                 https://medium.com/@monicamorrison/i-am-not-sorry-da048f09cece;

              L. Your blog post entitled “An Imaginary Rap Battle With My Rapist,” formerly
                 on your Medium blog at the URL: https://medium.com/@monicamorrison;

              M. You post entitled “Rape on the Blockchain,” at the                           URL:
                 http://box2076.temp.domains/~msunive1/rape-on-the-blockchain/; and

              N. Your       Vimeo     post    entitled         “Rapist,”      at     the      URL:
                 https://vimeo.com/groups/510471.

        These documents include but are not limited to those reflecting the total page views, unique
        visitors, and impressions.
Case 1:18-cv-06127-CBA-RML Document 32-1 Filed 04/10/19 Page 9 of 10 PageID #: 324



  Dated: February 1, 2019                Respectfully Submitted,

                                         /s/ Andrew C. Phillips

                                         Thomas A. Clare (admitted pro hac vice)
                                         Elizabeth M. Locke (admitted pro hac vice)
                                         Andrew C. Phillips (admitted pro hac vice)
                                         Shannon B. Timmann (admitted pro hac vice)
                                         CLARE LOCKE LLP
                                         10 Prince Street
                                         Alexandria, VA 22314
                                         Telephone: (202) 628-7400
                                         Email: tom@clarelocke.com
                                         Email: libby@clarelocke.com
                                         Email: andy@clarelocke.com
                                         Email: shannon@clarelocke.com


                                         Daniel A. Singer (DAS 0978)
                                         THE LAW OFFICES OF DANIEL A. SINGER PLLC
                                         New York, New York 10017
                                         Telephone: (212) 569-7853
                                         Email: dan@singerlaw.com

                                        Attorneys for Defendant-Counterclaimant
                                        Robert Langrick
Case 1:18-cv-06127-CBA-RML Document 32-1 Filed 04/10/19 Page 10 of 10 PageID #: 325



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of Defendant’s First Set of Requests for
   Production of Documents to Plaintiff Monica Morrison in the above captioned matter was served
   on the below counsel of record on February 1, 2019, in accordance with the Rules of Civil
   Procedure:


   Henry Kaufman
   Henry R Kaufman PC
   60 East 42nd Street, 47th Floor
   New York, New York 10168
   Telephone: (212) 880-0842
   Email: hkaufman@hrkaufman.com

   Carol S. Schrager
   Law Offices of Carol A. Schrager
   Empire State Building
   350 Fifth Avenue
   Suite 4307
   New York, New York 10118
   Phone: (212) 213-0657
   Email: CarolASchrager@gmail.com

   Attorneys for Plaintiff Monica Morrison


   Dated: February 1, 2019                           By: /s/Andrew C. Phillips
                                                         Andrew C. Phillips
